—Order, Supreme Court, New York County (Emily Goodman, J.), entered June 23,1995, which denied plaintiffs motion for summary judgment and, sub silentio, denied plaintiffs motion for a default judgment, unanimously affirmed, without costs.
Material questions of fact, including the circumstances surrounding the alleged lost check at issue here, clearly exist at this stage of the litigation. We note that plaintiff has yet to be deposed and that discovery continued throughout the pendency of the instant motion.
Since the two defendants are clearly united in interest, the timely joint answer, verified by one of them, was plainly sufficient to join issue (see, CPLR 3020 [d]).
We have considered plaintiffs other claims and find them to be without merit. Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.